Citation Nr: 1734696	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971 and from September 1972 to September 1975.  His service included a tour in Vietnam from February 1969 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that-in pertinent part, denied the hypertension claim.

An August 2014 letter informed the Veteran that the Board hearing at the RO he requested was scheduled for September 18, 2014.  In his response dated that same month, the Veteran cancelled his hearing and withdrew his request for a hearing.  (08/13/2014 Hearing Request; 08/20/2014 Correspondence)  See 38 C.F.R. § 20.702(e) (2016).  In light of the Veteran's statement, the Board finds no pending hearing request.


FINDING OF FACT

The preponderance of the evidence shows that at no time since receipt of the Veteran's claim has there been a current diagnosis of hypertension as defined by VA regulations.


CONCLUSION OF LAW

The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the October 2012 rating decisions, via a July 2012 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Hypertension is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Discussion

Regulations define hypertension for VA purposes.  Specifically, hypertension exists where diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1); see Gill v. Shinseki, 26 Vet. App. 386, 390 (2013) (holding that "the specified number of readings [in § 4.104, DC 7101, Note 1] applies only to the confirmation of the existence of hypertension, as opposed to the level of hypertension necessary for a particular disability rating").

Although the Veteran's claim indicated that the sole basis for his claim was secondary service connection, the RO adjudicated it on a direct basis as well.  The Veteran has not at any time asserted that he manifested with hypertension either in active service or within one year after his separation.  Indeed, his Reports of Medical History reflect that he denied any history of high blood pressure, and the Reports of Medical Examination for Separation note that his heart and vascular systems were assessed as normal, and that his blood pressure was normal: 124/71 in April 1971, and 120/72 in August 1975.  (04/12/1976 STR-Medical, pp. 7, 13, 15, 32).  As such, the Board finds that the evidence weighs against an in-service event, injury, or disease.  Additionally, the evidence does not reflect that hypertension manifested within one year of service.

The Veteran's representative in the Informal Hearing Presentation asserts that the Veteran should prevail on the basis of two positive opinions in the claims file.  The first, an April 2013 letter by IAC, M.D., a non-VA physician, simply states that the Veteran is diagnosed with hypertension and diabetes, and he opined that the two are directly related to each other.  (04/16/2013 Medical Treatment-Non-Government Facility).  The second basis is a Diabetes Mellitus Disability Benefits Questionnaire (DBQ) the Veteran's VA primary care provider (PCP) filled out (04/26/2013 VA Examination).  The PCP indicated on the DBQ that Diagnosis Number 2 was hypertension, and that it was diagnosed in March 2012.  On page 2 the PCP indicated that the Veteran had hypertension that was at least as likely as not due to his diabetes mellitus, and also indicated that it was also at least as likely as not that the diabetes mellitus permanently aggravated the "hypertension." 

The Board fully acknowledges the reports referenced by the representative, to include the April 2013 diabetes DBQ.  However, the Board finds that such reports are significantly outweighed and contradicted by the other competent evidence of record.

What this appeal boils down to is that the Veteran applied for VA compensation for hypertension after his VA PCP prescribed Lisinopril in March 2012 to lower his blood pressure to a level deemed ideal for diabetics.  The C&P examiner at the VA examination noted that the Veteran's outpatient records reflected this fact, and that there was no indication that the Veteran ever had, to include currently, a diagnosis of hypertension.  (07/17/2012 VA Examination, pp. 5 et seq)  The examiner noted that on the day the Veteran's PCP prescribed the medication in March 2012, his blood pressure reading was 142/78.  The PCP noted that the goal for diabetics was systolic pressure of 140 or less.  Id., p. 6.

Prior to March 2012, the Veteran's VA outpatient records reflect that his blood pressure was well below the levels necessary for the VA disability of hypertension.  In fact, the highest systolic noted is 142, and highest diastolic is 80.  (See, i.e., 02/04/2016 Legacy, pp. 173, 175, 358, 364, 367, 372, 378, 386).  The Veteran's earlier referenced August 2014 correspondence reflects that he withdrew his hearing request after a nurse in the PCP's office informed the Veteran that the Lisinopril was prescribed as part of/adjunct to the treatment of his diabetes mellitus, and not because he in fact had hypertension.  

In light of these factors, the Board finds that evidence of record clearly weighs against what blocks the PCP checked on the April 2013 DBQ.  It is also noteworthy that the PCP wrote on page 2 of the DBQ that three blood pressure readings reflected systolic pressure higher than 140.  Higher than 140 is significantly less than the regulatory requirement of predominantly 160 or higher.  The fact that a clinician treating a patient for diabetes may deem an ideal systolic blood pressure to be 140 or less does not override the requirements of VA regulations for a diagnosis of hypertension.  As for Dr. I.A.C's opinion, while he may have been correct that there is a direct relationship between diabetes and hypertension, both diseases must be present for the relationship to exist.  Here, the Board finds that the Veteran does not meet VA's regulatory definition for hypertension.  

In light of the factual state of the Veteran's medical history, as documented by his medical records, the Board accords significantly more weight and probative value to the findings and opinion of the VA examiner who conducted the July 2012 examination.  In fact, the weight of the evidence patently contradicts the entries by the PCP on the April 2013 DBQ.  The Board notes further that the examiner who conducted a diabetes examination in 2016 noted that there were no secondary conditions.  (02/09/2016 C&P-DBQ Endo, p. 2)

The first requirement for service connection, either on a direct or secondary basis, is that of a currently diagnosed disorder.  This requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  As discussed earlier, the evidence of record compellingly shows that the Veteran has not met this basic requirement.  Hence, the claim must be denied on all theories of entitlement.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

The Board acknowledges the advocacy by the Veteran's representative on the Veteran's behalf as concerns the assertions related to exposure to herbicide agents.  In the absence of a diagnosed disorder to which service connection may attach, however, the assertions by the representative simply are currently without merit.


ORDER

Service connection for hypertension is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


